1
2                                                            JS-6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   COMMITTEE FOR CHILDREN, a                Case No. 2:18-cv-05753-RGK-KS
     Washington non-profit corporation,
12                                                [PROPOSED] ORDER RE DISMISSAL
                       Plaintiff,                 WITH PREJUDICE
13
              v.
14
     CMB KIDS, a Nevada limited liability
15   company; and DOES 1 through 3,
     inclusive,
16
                       Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                            -1-
     142566744.2
1            Pursuant to the stipulation of the parties and good cause appearing therefore,
2    the above-captioned action, including all claims asserted therein, is dismissed with
3    prejudice pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, with each
4    party to bear its own costs and attorneys’ fees.
5
6            IT IS SO ORDERED.
7
8
9    Dated: December 26, 2018
                                       THE HONORABLE R. GARY KLAUSNER
10                                     United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              -2-

     142566744.2
